

116 HR 6487 IH: Advancing Connectivity during the Coronavirus to Ensure Support for Seniors Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6487IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Ms. Schakowsky (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Energy and Commerce, Ways and Means, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the ability of nursing facilities to access telehealth services and obtain technologies to allow virtual visits during the public health emergency relating to an outbreak of coronavirus disease 2019 (COVID–19), and for other purposes.1.Short titleThis Act may be cited as the Advancing Connectivity during the Coronavirus to Ensure Support for Seniors Act or the ACCESS Act.ISupplemental appropriations101.Supplemental appropriationsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:Department of Health and Human ServicesHealth resources and services administrationrural healthFor an additional amount for the Telehealth Resource Center of the Federal Office of Rural Health Policy of the Office for the Advancement of Telehealth, to provide assistance with respect to technical, legal, regulatory service delivery or other related barriers to the development of telehealth technologies for skilled nursing facilities (as defined in section 1819 of the Social Security Act) and nursing facilities (as defined in section 1919 of such Act), $50,000,000 to remain available through September 30, 2021. IIIncreased Access to Telehealth Services and Other Technologies201.DefinitionsIn this title:(1)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act.(2)Medicaid programThe term Medicaid program means, with respect to a State, the State program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (including any waiver or demonstration under such title or under section 1115 of such Act (42 U.S.C. 1315) relating to such title). (3)MedicareThe term Medicare means the program of health insurance for the aged and disabled established under title XVIII of the Social Security Act. (4)Nursing facilityThe term nursing facility has the meaning given that term in section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)).(5)SecretaryThe term Secretary means the Secretary of Health and Human Services. (6)Skilled nursing facilityThe term skilled nursing facility has the meaning given that term in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)). (7)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 202.Identification of barriers to nursing facilities accessing telehealth services under Medicare and Medicaid during the COVID–19 public health emergency(a)Congressional briefingNot later than 15 days after the date of enactment of this Act, the Secretary shall brief the congressional committees specified in subsection (c) on options for immediately increasing access during the COVID–19 public health emergency period to telehealth services for which payment is available under Medicare for skilled nursing facilities and under Medicaid for nursing facilities. The briefing shall also include—(1)information regarding the extent to which access to telehealth services is required for any facilities that are temporarily designated during the COVID–19 public health emergency period as participating providers under Medicare, Medicaid, or both, for purposes of furnishing skilled nursing services or nursing facility services to individuals who are eligible for such services under Medicare or Medicaid; and (2)recommendations for such administrative and legislative actions, including with respect to funding, as the Secretary determines are necessary.(b)ReportThe Secretary shall submit a report to the congressional committees specified in subsection (c) after the briefing required under subsection (a) occurs that includes a summary of the briefing, any new or additional information requested during such briefing, and such other information as the Secretary determines appropriate.(c)Congressional committees specifiedThe congressional committees specified in this subsection are the following:(1)The Committees on Energy and Commerce and Ways and Means of the House of Representatives.(2)The Committees on Finance, Health, Education, Labor, and Pensions, Commerce, Science, and Transportation, and the Special Committee on Aging of the Senate.203.Authority to award grants to nursing facilities for supporting virtual visits during the COVID–19 public health emergency(a)In generalThe Secretary shall award grants directly to skilled nursing facilities and nursing facilities in accordance with this section to support virtual visits by family members and other individuals for residents of such facilities during the COVID–19 public health emergency period.(b)CoordinationThe Secretary shall coordinate with the Federal Communications Commission to ensure that all facilities awarded a grant under this section are able to carry out the purposes described in subsection (d), including through the provision of telecommunications and broadband services necessary to support virtual visits described in subsection (a).(c)Application requirementsA facility seeking a grant under this section shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary shall require. (d)Use of fundsA facility awarded a grant under this section may only use the funds for expenditures attributable to obtaining and using—(1)technologies to support virtual visits described in subsection (a); and(2)any other items or services necessary to carry out such visits.(e)Limitations(1)Termination of authorityThe Secretary shall not award any grants under this section after the end of the COVID–19 public health emergency period.(2)Supplement, not supplantFederal funds paid to a skilled nursing facility or a nursing facility pursuant to this section must be used to supplement, but not supplant, any other Federal, State, or local funds available to the facility that may be used for a purpose specified in subsection (d).(f)GuidanceNot later than 15 days after the date of the enactment of this Act, the Secretary shall issue guidance on steps facilities awarded grants under this section shall take to ensure residents of such facilities have access to virtual visitation during the COVID–19 public health emergency period and how such access shall be facilitated by such facilities. Such guidance shall include options for how such facilities will ensure notification of residents and resident representatives of such virtual visitation access and facilitation, address how adequate support will be provided to residents to facilitate virtual visitation, address how facilities will ensure or enable installation and access to a device purchased for the use or benefit of individual or multiple facility residents, and address operational issues and avoid unnecessary barriers to timely deployment of virtual visitation.(g)ReportNot later than 30 days after the end of the COVID–19 public health emergency period, the Secretary shall submit a report to Congress on the grants awarded under this section.(h)AppropriationThere are appropriated to the Secretary for fiscal year 2020, from any funds in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section, to remain available through the last day of the month following the month in which the COVID–19 public health emergency period ends.IIIMiscellaneous301.Emergency designation(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 